Exhibit Pacific Premier Bancorp, Inc. Announces First Quarter Results (Unaudited) Costa Mesa, Calif., May 2, 2008 Pacific Premier Bancorp, Inc.(NASDAQ: PPBI) (the “Company”), the holding company of Pacific Premier Bank (the “Bank”), recorded net income of $846,000, or $0.13 per diluted share, for the first quarter of 2008 compared to $945,000, or $0.14 per diluted share, for the first quarter of 2007, a decrease of 7.1% per diluted share.All diluted earnings per share amounts have been adjusted to reflect warrants, restricted stock and stock options outstanding. Return on average assets (ROAA) and return on average equity (ROAE) for the quarter ended
